            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      EASTERN DIVISION

WILLIAM MITCHELL
Reg. #27512-004                                              PLAINTIFF

v.                         No. 2:19-cv-108-DPM

DEWAYNE HENDRIX, Warden,
FCI-Low Forrest City BOP;
ANDERSON, Special Investigations
Section, FCI-Low, Forrest City BOP;
FLINT, Special Investigations Agent,
FCI-Low Forrest City BOP; and CROOK,
Legal Counsel, FCI-Low Forrest City BOP                   DEFENDANTS

                                  ORDER
      1. Mitchell says he intends to file amended complaints in both this
case and one other.     Ng 3-1 & Ng 7.   The Court there£ore declines the
pending recommendation, Ng 6, without prejudice.            Mitchell must
submit his amended complaint in this case by 25 September 2019.          If
he doesn't, then the Court will dismiss this case without prejudice.
LOCAL RULE 5.5(c)(2).

     2. A cautionary note:      Mitchell put the wrong case number on
his objections in this case;   and he appears to believe that deadlines set
or extensions granted in one case automatically apply to both.      That is
not so.   The Court therefore directs Mitchell to follow the following
drill on sending papers for filing:   Each paper must include the names
of the parties in one specific case, and one specific case number, at the
top of the first page. Mitchell may not send one paper for filing in both
cases at one time;    there must be a separate paper for each case.
Similarly, Orders that the Court enters in one case do not cross over to
the other case.
     3. The Court returns this case to the Magistrate Judge for further
proceedings.
     So Ordered.


                                 D.P. Marshall Jr.
                                 United States District Judge




                                  -2-
